Citation Nr: 0126682	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  95-04 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of an 
Epstein-Barr viral infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from June 1954 to June 
1956, from July 1980 to November 1980, from October 1984 to 
March 1985, from March 1991 to May 1991, and from August 1991 
to September 1991.  The appellant also had numerous brief 
periods of active duty for training until March 1993.

This case came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1994 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In April 1998, the Board remanded this 
issue in order for the RO to obtain an additional VA 
examination and medical opinion, and to afford the appellant 
the opportunity to identify any additional supporting medical 
evidence.  The RO obtained a VA examination in October 2000 
and the appellant has indicated that there is no additional 
medical evidence.  Accordingly, we hold that the RO had 
complied with the Remand instructions as a matter of law and 
we may proceed with an adjudication of the merits of the 
claim.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Previous exposure to the Epstein-Barr virus at some time 
during the appellant's lifetime was demonstrated in service.

2.  The weight of the competent medical evidence is against 
the finding that the appellant has disability resulting from 
EBV infection contracted in line of duty.


CONCLUSION OF LAW

Residuals of an Epstein-Barr virus infection were not 
incurred in or aggravated during the appellant's periods of 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal stems from a December 1994 rating decision that 
denied service connection for residuals of an Epstein-Barr 
viral infection (hereinafter EBV).  The appellant testified 
before the RO in February 1996 and has submitted additional 
statements regarding his belief that the residuals of an EBV 
infection were service connected.  He had several episodes of 
fatigue while he was performing active duty in 1991.  In 
September 1991, he had laboratory blood testing that had 
revealed EBV.  His current residuals consisted of fatigue and 
weakness.  It would come on occasionally and last for a day 
or two.  He believed that his service medical records and the 
VA examinations supported the conclusion that the EBV 
infection was the most likely cause of the chronic fatigue 
symptoms that had their onset in service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).  The term "active military, 
naval, or air service" includes "active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty."  38 U.S.C.A. § 101(24) (West 1991).  The 
appellant did not serve in combat, therefore the provisions 
of 38 U.S.C.A. § 1154 (West 1991) do not apply.

Service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1998); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
postservice symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).  Establishing direct service connection 
for a disability that was not clearly present in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the RO 
advised the appellant in May 2001 of the provisions of the 
newly enacted VCAA and we hold that both the duty to notify 
and assist the appellant under the VCAA have been met.

The duty to notify the appellant and his representative of 
any information and evidence needed to substantiate and 
complete a claim has been met.  38 U.S.C.A. §§ 5102, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45620, 45632 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  By virtue of 
the December 1994 rating decision, and the Statement of the 
Case and Supplemental Statement of the Case issued during the 
pendency of this appeal, the appellant and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claim for service 
connection for residuals of an EBV infection.  In the May 
2001 VCAA notification letter, the RO specifically advised 
the appellant and his representative that, "sound medical 
evidence showing a diagnosis of EBV virus while on active 
duty or an association between EBV and symptoms while on 
active duty" was lacking and still needed.  Therefore, VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed. 

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant, in fact, it appears 
that all evidence identified by the appellant relative to 
this claim has been obtained and associated with the claims 
folder.  All available service medical records were 
previously obtained and associated with the claims folder.  
In September 1993, the Chief of the Master Records Management 
Division of the Air Force certified that all efforts to 
locate any additional medical records had been exhausted.  
Identified VA Medical Center records were obtained.  The 
appellant has stated that no additional medical evidence is 
outstanding.  A hearing was conducted before the RO in 
February 1996 and a transcript associated with the claims 
folder. 

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45620, 45632 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)(4)).  The appellant was 
afforded VA examinations in July 1996, July 1998, and October 
2000 that specifically addressed the question of whether EBV 
was linked to active service.  

In the appellant's brief submitted in October 2001, the 
representative has requested an independent medical opinion.  
When warranted by the medical complexity or controversy 
involved in a pending claim, an advisory medical opinion may 
be obtained from one or more medical experts who are not 
employees of VA.  38 C.F.R. § 3.328 (2001).  The 
representative has argued that an opinion should be sought 
since the VA examiner, "could not either associate or 
disassociate the veteran's active period of military from his 
EBV infection."  A closer reading of the entirety of the 
October 2000 VA examiner's opinion taken together with the 
prior medical opinions has led the Board to the conclusion 
that an additional opinion is not warranted.  When all of the 
evidence is assembled, there is relatively little controversy 
over the conclusion and any medical complexity involved was 
explained by the examiner's October 2000 opinion.  We 
therefore deny the representative's request.

In the circumstances of this case, a remand because of the 
passage of the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (Remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  

The appellant' service included periods of active duty from 
March 4, 1991 to May 3, 1991 and from August 21, 1991 to 
September 30, 1991.  On May 1, 1991, he was seen with 
multiple complaints that included fatigue.  No abnormalities 
were found on examination.  No diagnosis was rendered 
regarding this complaint.  On August 13, 1991, he complained 
of fatigue since May.  There had been no change in his sleep 
pattern, appetite or recent illness.  Fatigue was assessed.  
Serum testing on September 9, 1991 revealed an IgG outside of 
the normal range.  

The National Personnel Records Center verified active duty 
for training ending in March 1993.  On July 1, 1993 he was 
seen with multiple complaints, including feeling tired and 
run-down.  Fatigue was assessed.  Serum testing on July 13, 
1993 revealed a highlighted result that his IgG was greater 
than his IgM, which was stated to be indicative of previous 
exposure to EBV.  A result indicative of acute or current ABV 
infection (an IgM greater than or equal to the IgG) was not 
highlighted.  

A VA examination was conducted in July 1996.  The appellant 
had a history of EBV infection diagnosed in 1991.  He 
reported recurrent episodes of weakness and tiredness that 
would occur 5-6 times per year and that would last 1-3 days.  
He denied muscle cramps or pain.  No abnormalities were 
reported on physical examination with the exception of 
palpable axillary lymph nodes.  Status post EBV infection, 
resolved, with recurrent episodes of fatigability and 
weakness.  No review of the claims folder was indicated in 
the report.

VA examinations were conducted in July 1998.  The physician 
who conducted these examinations documented a 2-hour review 
of the appellant's claims folder.  The appellant reported 
chronic fatigue for approximately 10-years with the diagnosis 
of chronic fatigue syndrome made in 1991.  This physician 
discussed the findings made by the doctor who conducted the 
previous VA examination, and noted prior laboratory results 
of multiple negative mono spots, IgM less than 120, IgG ratio 
1 to 164, and EBV early antigen less than 1 to 80.  On 
examination there was no palpable adenopathy.  His primarily 
subjective symptoms were not supported by objective findings, 
and this tended to be a common finding.  Early in the 1990's, 
EBV was considered a suspected pathogen that caused chronic 
fatigue syndrome.  With time and further studies, this theory 
was proven wrong.  EBV was a common viral pathogen, and 
approximately 90 to 95 percent of the adults in the United 
States were exposed by the time they finished high school.  
The appellant's studies were consistent with previous 
exposure but not consistent with acute or chronic infection.  
Was this the case, the serum IgM level would be positive, as 
would the mono spot testing.  Therefore, the EBV was not a 
causative agent in his chronic fatigue.  The diagnosis was an 
intact immune system without infectious or immunologic 
disability.  In a separate examination report, the same 
physician also stated that the adenopathy previously 
identified most likely reflected reactive adenopathy at that 
time and would be uncommon with most viral or bacterial 
pathogens.  The appellant met the requirements for chronic 
fatigue, but this was most likely due to allergic rhinitis 
and/or generalized affect.

A VA examination was conducted in October 2000.  The claims 
folder was reviewed and pertinent findings reported in the 
examination report.  The appellant reported that his symptoms 
started in approximately 1990.  He reported continued 
episodic weakness, tiredness and intermittent flu-like 
symptoms.  He had an extensive laboratory work-up.  The high 
EBV IgG was a nonspecific finding because it would be high in 
any person once they had been exposed to EBV.  The causative 
agent for recurrent episodes had not been documented.  The 
current evaluation seemed to indicate a T-cell dysfunction.  
Testing had revealed normal humoral immunity, but he showed a 
problem with cellular immunity.  Testing of the various EBV 
antigens may be significant in that he might have a chronic 
EBV infection.  Testing was suggestive of a chronic 
infection-reactivation-infection.  It was not possible to say 
whether his current symptoms were due to EBV or any other 
recurrent viral infection.  It was possible that because of 
his underlying cellular immune dysfunction that he got 
recurrent viral infections that manifested as a low-grade 
subclinical infection that presented with malaise, fatigue 
and maybe low-grade fevers and sore throat every few months.  
It was difficult to say whether anything had to do with being 
in the service.  It seemed like the underlying problem was 
always there and there was a possibility that he got some 
kind of infection while he was in service in response to his 
underlying condition.  In conclusion, he suffered from an 
underlying immune dysfunction of unknown etiology.  It was 
difficult to say whether the underlying immune dysfunction 
led to the chronic fatigue and difficult to say whether EBV 
was the causative agent for the immune dysfunction.  He 
seemed to have a chronic infection of EBV that was probably 
secondary to the underlying dysfunction.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The first question is whether the appellant has a disease 
contracted in line of duty.  The Board is presented with 
medical evidence that confirms that the appellant was exposed 
to EBV at some time in his life.  The medical experts have 
explained that the laboratory results reported in 1991 and 
1993 are indicative of previous exposure, not active 
infection.  Therefore, there is no evidence that the 
appellant contracted EBV during any of his periods of active 
duty.  

Furthermore, a positive EBV titer is merely evidence of 
previous exposure, not evidence of disease in service.  The 
inservice complaints were not attributed to residuals of an 
EBV infection.  Even if we assume for the purposes of 
argument that the appellant's reported fatigue was evidence 
of disease in service, we have been presented with 
conflicting reports as to the date of onset of the fatigue.  
The appellant has reported the onset of fatigue in 1990, and 
this is not during a verified period of active service.  He 
has also reported the onset of fatigue in May 1991, which may 
or may not have been during a period of active service.  This 
conflict taken together with the fact that the appellant did 
not have a long period of continuous active duty leads the 
Board to accord his report of onset of fatigue coincidental 
with one of his short periods of active service little 
probative value.  So even if we were to assume that reported 
fatigue was evidence of a disease, the preponderance of the 
evidence is against a finding that the fatigue coincided with 
a period of active service.

In addition, the appellant has not shown present disability 
that is attributable to a disease incurred in service.  The 
appellant is competent as a lay person to report recurrent, 
chronic fatigue.  However, the preponderance of the evidence 
is against the finding that his current chronic fatigue is 
somehow linked to service or to the EBV exposure that was 
identified in 1991 during a period of active service.  The VA 
examination in 1996 concluded that the appellant was status-
post EBV infection with recurrent episodes of fatigue and 
weakness.  We accord the VA examination in 1996 a much lesser 
degree of probative because there was no review of the 
previous laboratory results or the previous findings, and no 
discussion of medical basis upon which this conclusion was 
reached.  Furthermore, the opinion links the chronic 
residuals to the EBV infection, but does not establish that 
the EBV infection was incurred during active service.

We accord the results of the 1998 examinations a much higher 
degree of probative value because the examiner documented a 
2-hour review of the evidence of record and discussed at 
length the medical rationale for the conclusion that was 
reached.  This physician concluded that EBV was not the cause 
of the chronic fatigue and we accord this conclusion 
significant weight in reaching our determination.

The 2000 VA examination also involved a review of all of the 
evidence and an explanation of the medical rationale for the 
conclusions reached.  This opinion confirmed that the 
previous EBV testing had indicated prior EBV exposure only.  
It also concluded that the appellant had an underlying 
cellular immune dysfunction, but this was not linked by the 
physician to a period of active service and it was not 
possible to say whether it was due to the EBV infection 
previously identified.  The examiner indicated that the 
appellant "seemed" to have a chronic EBV infection, 
although the causative agent for the recurring episodes had 
not been identified.  This opinion is afforded probative 
value, however it does not assist the appellant in that it is 
equivocal and does not reach a conclusion that is favorable 
to the appellant's case.  The physician clearly stated that 
the causative agent for the recurring fatigue has not been 
identified.  That he "seems" to have a chronic EBV 
infection does not amount to an opinion in favor or against 
linking EBV to the recurring fatigue.  When the evidence is 
assembled, the probative medical opinions that establish that 
and EBV infection is not linked to the chronic fatigue 
outweighs both the appellant's lay opinion and the conclusory 
opinion given in 1996.

In summary, the Board is presented with evidence of exposure 
to EBV at some point in the appellant's lifetime with the 
preponderance of the evidence against a finding that the 
exposure was during one of the particular periods of active 
service.  The inservice examiners failed to attribute the 
inservice complaints to residuals of an EBV infection.  The 
medical experts are somewhat divided over whether the current 
disability is due to chronic EBV, but these opinions are of 
different evidentiary value and the evidence is not in 
equipoise.  None have documented any objective proof that the 
recurrent fatigue is attributable to EBV.  The preponderance 
of the evidence, including that pertinent to service, fails 
to establish that EBV was incurred in service and 
furthermore, that the appellant has disability resulting from 
EBV contracted in line of duty.  In light of this, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for residuals of an Epstein-Barr virus 
infection is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 



